Citation Nr: 0016168	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-01 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

Entitlement to service connection for irritable bowel 
syndrome, peripheral neuropathy, post-traumatic 
osteoarthritis, and a psychiatric disability.

Entitlement to an increased evaluation for chronic 
lumbosacral spine strain with discogenic disease and 
herniated discs, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945.  He was a prisoner of war (POW) of the German 
government from May 1944 to April 1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1998 RO rating decision that denied service 
connection for irritable bowel syndrome, peripheral 
neuropathy, a psychiatric disorder, and post-traumatic 
osteoarthritis, and a higher rating for the low back 
disability (rated 20 percent).

In accordance with the veteran's request, a hearing before 
the Board was scheduled; after being notified of the time and 
place of the hearing, the veteran withdrew his request.


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence showing the presence of irritable bowel syndrome, 
peripheral neuropathy or a psychiatric disability.

2.  There is competent evidence showing that the veteran 
sustained hardships and trauma while a POW and the presence 
of arthritis that raises the reasonable possibility of a 
valid claim for post-traumatic osteoarthritis.

3.  Service connection is currently in effect for the low 
back disability being considered in this appeal; frostbite of 
the right and left foot, each rated 10 percent disabling; 
stomach pylorospasm without active symptoms, rated 
zero percent; and a scar of the upper lateral aspect of the 
right thigh, rated zero percent.

4.  Osteoarthritis, other than of the lumbosacral spine, is 
not found the osteoarthritis of the lumbosacral spine, is 
part and parcel of the service-connected back disorder.

5.  The low back condition is manifested primarily by spasm 
in the lumbosacral area, mild limitation of motion, painful 
motion, sensory loss on the lateral aspect of the left foot, 
and a slightly diminished left ankle jerk that produce severe 
functional impairment; persistent neurological symptoms that 
produce pronounced impairment with little intermittent relief 
are not found.


CONCLUSIONS OF LAW

1.  The claims for service connection for irritable bowel 
syndrome, peripheral neuropathy, and a psychiatric disability 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for post-traumatic 
osteoarthritis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  Post-traumatic osteoarthritis, other than that involving 
the lumbosacral spine, is not a disability due to disease or 
injury incurred in or aggravated by active service, not may 
such disorder be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(1999).

4.  The criteria for a 40 percent evaluation for chronic 
lumbosacral spine strain with discogenic disease and 
herniated discs, and traumatic arthritis, are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Codes 5292, 5293, 5295 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Irritable Bowel Syndrome, 
Peripheral Neuropathy, and a Psychiatric Disability

The veteran had active service from February 1943 to October 
1945.  He was a POW of the German government from May 1944 to 
April 1945.

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for irritable bowel syndrome, 
peripheral neuropathy, and a psychiatric disability; that is, 
evidence which shows that the claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  "The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court")" has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

Where a veteran who is a former POW and was detained for not 
less than 30 days and avitaminosis, beriberi heart disease-
ischemic heart disease if the veteran experienced localized 
edema while a POW-, beriberi, dysentery, helminthiasis, 
malnutrition (including optic atrophy associated with 
malnutrition), pellagra, any nutritional deficiency, 
depressive neurosis, a psychosis, any of the anxiety states, 
traumatic arthritis, peptic ulcer disease, irritable bowel 
syndrome, peripheral neuropathy, or residuals of frostbite 
becomes manifest to a degree of 10 percent any time after 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b).

Service medical records do not show the presence of irritable 
bowel syndrome, peripheral neuropathy or a psychiatric 
disability.  Nor were these conditions found at the time of 
his medical examination for separation from service in 
October 1945.  Service documents show that he was a POW 
during World War II and statements from him on a medical 
history completed at the time of his VA protocol examination 
for former POW's indicate that he sustained various hardships 
during captivity, including gastrointestinal (GI) and mental 
problems, and an unsteady gait.  The veteran's statements 
with regard to hardships while a POW and experiencing GI, 
mental, and various other medical problems are accepted as 
proof of these conditions in service with consideration of 
the provisions of 38 U.S.C.A. § 1154(b).  

Although a March 1947 study showed hypermotility of the 
bowel, such was not attributed to irritable bowel syndrome.  
Moreover, the post-service medical records, including reports 
of various VA medical examinations of the veteran in 1998 
conducted in conjunction with a VA protocol examination for 
former POW's do not demonstrate the presence of irritable 
bowel syndrome, peripheral neuropathy or an acquired 
psychiatric disability.  Claims for service connection for a 
disability are not well grounded where there is no medical 
evidence showing the presence of the claimed disability.  
Caluza, 7 Vet. App. 498.  While the Board does not wish to 
minimize the veteran's complaints that he has these 
disabilities, his own assertions are not sufficient to 
demonstrate the presence of the medical conditions.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
showing that the veteran currently has irritable bowel 
syndrome, peripheral neuropathy or an acquired psychiatric 
disability, and the claims for service connection for these 
disabilities are not plausible.  Hence, the claims are denied 
as not well grounded.

The Board notes that the RO denied the claims for service 
connection for irritable bowel syndrome, peripheral 
neuropathy, and a psychiatric disability on the merits and 
finds no prejudice to the veteran in appellate denial of the 
claims as not well grounded.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).

The veteran may file a claim supported by competent (medical) 
evidence demonstrating that each of these disabilities is 
related to military service, including his POW status.  
Further, the Board notes that the VA may be obligated under 
38 U.S.C.A. § 5103(a) (1991) to advise a claimant of evidence 
needed to complete an application for a claim.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
veteran has been advised by the RO, in the statement of the 
case, and by the Board in this decision of the evidence 
necessary to make his claim well-grounded.


II.  Service Connection for Post-Traumatic Osteoarthritis

Service connection is currently in effect for the low back 
disability being considered in this appeal; frostbite of the 
right and left foot, each rated 10 percent disabling; stomach 
pylorospasm without active symptoms, rated zero percent; and 
a scar of the upper lateral aspect of the right thigh, rated 
zero percent

The service medical records show that the veteran was treated 
for low back problems.  These records, including the report 
of his medical examination for separation from service in 
October 1995, do not demonstrate the presence of arthritis.

In April 1947, the veteran underwent a VA medical 
examination, including X-rays of the lumbar spine.  Arthritis 
was not found.  

The veteran underwent a VA medical examination in April 1948, 
including X-rays of the lumbosacral spine.  Arthritis was not 
found.

The veteran underwent a VA medical examination in July 1959 
to determine the severity of his low back condition.  X-rays 
of the lumbosacral spine revealed narrowing of the L5-S1 disc 
space.  The diagnosis was disc degeneration of L5-S1 with 
secondary chronic lumbosacral spine strain.

The veteran underwent various medical examinations in 1998 in 
conjunction with the VA protocol examination for former 
POW's.  On a report of POW history, he reported sustaining 
various hardships while a POW, including experiencing forced 
marches with very painful back and legs.  The report of his 
general medical examination in January 1998 shows the 
diagnosis of chronic low back pain secondary to degenerative 
joint disease and degenerative disc disease.

The veteran, in his substantive appeal, describes his post-
traumatic arthritis as involving pain and numbness in his 
left foot and calves.  However, it appears from a review of 
the above mentioned examination reports that these symptoms 
have been attributed to other causes, such as frostbite of 
the feet and lumbar disc pathology.  Otherwise, no specific 
joints have been asserted.  While the service medical records 
do not show the presence of arthritis, service documents show 
that the veteran was a POW during World War II and statements 
from him are to the effect that he sustained hardships while 
a POW and that he had pain in the back and legs.  The post-
service medical records note the presence of arthritis 
(degenerative joint disease) of the low back, and the Board 
finds that the overall evidence raises a reasonable possible 
of a valid claim for service connection for post-traumatic 
osteoarthritis with consideration of the provisions of 
38 U.S.C.A. § 1154(b).  Hence, the Board finds that the claim 
for service connection for post-traumatic arthritis is well 
grounded.

The criteria for establishing service connection for post-
traumatic arthritis is outlined in section I of this 
decision.  Additionally, where arthritis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of active service, it shall be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. 
§ 3.310.

The service and post-service medical records do not 
demonstrate the presence of any arthritis other than 
arthritis of the low back.  The arthritis of the low back was 
first found, many years after service.  Although not models 
of clarity, it appears that both the rating decision and the 
statement of the case pertaining to this issue have 
recognized that the etiology of the lumbar arthritis was the 
in-service injury and that this disorder is part and parcel 
of the service-connected lumbar spine disability.

Since there is no medical evidence linking arthritis of any 
other joint, if present, to service, to trauma sustained 
therein, to an incident of service or to a service-connected 
disability, there is no basis for granting service connection 
for post-traumatic arthritis.  Cross v. Derwinski, 2 Vet. 
App. 150 (1992).

The preponderance of the evidence is against the claim for 
service connection for post-traumatic arthritis.  Hence, the 
claim is denied.


III.  Increased Evaluation for Chronic Lumbosacral Spine 
Strain with Discogenic Disease and Herniated Discs

A.  Factual Basis

Service medical records show that the veteran was 
hospitalized in March 1944 for low back problems.  The 
diagnosis was lumbosacral strain.

An April 1947 RO rating decision granted service connection 
for sacro-iliac weakness and sprain with muscle spasm.  A 
20 percent evaluation was assigned for this condition, 
effective from October 1945.  This evaluation has remained 
unchanged since then.

The veteran underwent VA medical examinations in 1998 in 
conjunction with a VA protocol examination for former POW's.  
At a VA general medical examination in January 1998 he was 
found to have chronic low back pain secondary to degenerative 
joint disease and degenerative disc disease.  Osteoarthritis 
of the lumbar spine is considered to be part and parcel of 
the service-connected back disorder.  

In January 1998 the veteran also underwent a VA medical 
examination of his muscles.  He stated that he did sedentary 
work prior to retirement and that he lost approximately 2 
weeks a year from work due to severe low back pain.  He gave 
a history of extensive treatment for his lower back pain 
consisting of epidural injections, chiropractic adjustments, 
and nonsteroidal anti-inflammatory medication.  He reported 
that surgical intervention had been suggested, but he 
declined.  An MRI (magnetic resonance imaging) performed in 
February 1997 reportedly showed herniated discs at the level 
of L4-L5 and L5-S1.  He complained of pain that radiated down 
the left lower extremity and that he frequently had 
difficulty walking.  He was able to walk on heels and toes 
without difficulty.  There was a moderate degree of spasm 
detected in the paravertebral muscles of the lumbosacral 
spine.  Range of motion of the lumbosacral spine was flexion 
to 90 degrees, extension to 40 degrees, lateral bending to 
the right and left to 45 degrees, and rotation to the right 
and left to 80 degrees.  A slight degree of pain was elicited 
with these movements.  Deep tendon reflex testing revealed 
the ankle jerk on the left to be slightly diminished.  
Sensory testing revealed sensory loss on the lateral aspect 
of the left foot.  No other neurological deficits were found.  
The diagnosis was chronic strain of the lumbosacral spine 
with discogenic disease of the lumbosacral spine and 
herniated discs at the level of L4-L5 and L5-S1.


B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  An evaluation of 
the level of disability present must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.  

The report of the veteran's VA muscle examination in January 
1998 notes a long history of severe back pain and shows that 
he has mild limitation of motion of the lumbar segment of the 
spine, spasm in the paravertebral muscles of the lumbosacral 
spine, slight pain with motion, a diminished left ankle jerk, 
and loss of sensation in the lateral aspect of the left foot.  
These findings support the assignment of at least a 
20 percent evaluation for the low back condition under 
diagnostic code 5293 or 5295, but not both, in order to avoid 
the pyramiding of disability evaluations.  38 C.F.R. § 4.14 
(1999).

The evidence does not demonstrate low back symptoms such as 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion, to support the 
assignment of a 40 percent evaluation under diagnostic code 
5295.  He does have osteoarthritic changes.  The evidence 
does, however, reveal the presence of painful motion and 
neurological deficits that the Board finds produce severe 
functional impairment with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 to support the assignment of a 
40 percent evaluation, but no more, for the low back 
condition under diagnostic code 5293.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Any doubt in this regard is resolved 
in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 1991).  
More than a 40 percent rating is not warranted for the low 
back condition because persistent neurological symptoms that 
produce pronounced impairment with little intermittent relief 
are not found.  


ORDER

The claims for service connection for irritable bowel 
syndrome, peripheral neuropathy, and a psychiatric disability 
are denied as not well grounded.

Service connection for post-traumatic arthritis (other than 
that involving the lumbosacral spine) is denied.


An increased evaluation of 40 percent for chronic lumbosacral 
spine strain with discogenic disease, and herniated discs is 
granted, subject to the regulations applicable to the payment 
of monetary benefits.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

